UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

Contact Person:

JUN - 6 200i

Name:
Telephone:

JoLeta Reynolds
(202) 205-55.07

[ OSEP01-14

[

MEMORANDUM
TO:

State Directors of Special Education

FROM:

Patricia J. G u a r d
Acting Director
Office of Special Education Programs

SUBJECT:

Information Regarding Amendments to the 20 Percent Rule under section
300.323 of Part B of IDEA

On May 10, 2000, the Department published a notice of proposed rulemaking (NPRM) in the
Federal Register (65 FR 30314) to amend the regulations governing the Assistance to States for
the Education of Children with Disabilities program (34 CFR part 300). The NPRM proposed to
implement a statutory provision regarding the permissive treatment of a portion of Part B funds
by local educational agencies (LEAs) in certain fiscal years, as added by the IDEA Amendments
of 1997 (see section 613(a)(2)(C) of the Act and w
of the regulations).
The final regulations were published January 8, 2001 (66 FR 1474) and a notice delaying the
effective date of the new regulations was published February 2, 2001 (66 FR 8770). These
regulations took effect April 10, 2001 and are intended to ensure effective implementation of the
20 percent rule by clarifying which funds under Part B of IDEA can be included in the 20
percent calculation, and, as a result, to reduce the potential for audit exceptions.
Under the new statutory provision, for any fiscal year (FY) for which the appropriation for
section 611 of the IDEA exceeds $4.1 billion, an LEA may treat as local funds up to 20 percent
of the amount it receives that exceeds the amount it received under Part B during the prior year.
By treating certain Federal funds as local funds, an LEA will be able to meet the maintenance of
effort requirement of w
even though it reduces the amount of other local or local and
State funds, as the case may be, by an amount equal to the amount of Federal funds that may be
treated as local funds. The fiscal year ending September 30, 1999 was the first year that the Part
B appropriation exceeded $4.1 billion.

400 MARYLAND AVE S W WASHINGTON, DC 20202

Our mission is to e n s u r e equal a c c e s s to education and to p r o m o t e educational e x c e l l e n c e throughout the Natron.

Page 2

Appendix C to the final rule provides background information about the 20 percent rule and its
intended effect, including specifying which funds under Part B of the Act are covered by the
provision (as described in w
and the basis for the Department's decision regarding those
funds. It also includes examples showing how the 20 percent rule would apply in several
situations.
Attachments
CC:

Chief State School Officers
CongressiOnal Staff
Federal Resource Center
Independent Living Centers
National Disability Organizations
Parent Training Centers
Part C Coordinators
Part C Lead Agencies
Protection and Advocacy Agencies
Regional Resource Centers
RSA Regional Commissioners
Section 619 Coordinators

